DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/29/2020 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowance.
 	Regard to claims 1 and 9, the closest prior art record Husted et al. (US 2019/0364566 A1) in view of Sakai (US 2012/0106496 A1) teach a non-transitory 
 	a wireless interface configured to execute wireless communication according to Wi-Fi standard; and a processor,
 	wherein the computer-readable instructions, when executed by the processor, cause the terminal device to:
 	in a case where a first wireless connection has been established between the terminal device and a first access point via the wireless interface, acquire a first identifier identifying the first access point from an Operating System (OS) program of the terminal device.
 	However, the combination of Husted and Sakai are fail to teach or fairly suggest
 	in a case where a second wireless connection is established between the terminal device and a communication device via the wireless interface, send a search instruction to the communication device via the wireless interface using the second wireless connection, the search instruction being for causing the communication device to execute a search for an access point existing around the communication device;
 	in a case where the search is executed by the communication device in response to the search instruction having been sent to the communication device, receive search result information from the communication device via the wireless interface using the second wireless connection, the search result information including N identifiers identifying N access points (N being an integer of 1 or greater) found by the search;

 	in a case where it is determined that the first identifier exists in the N identifiers, send a first connection instruction including the first identifier to the communication device via the wireless interface using the second wireless connection, the first connection instruction being for establishing a wireless connection between the communication device and the first access point identified by the first identifier; and
 	in a case where it is determined that the first identifier does not exist in the N identifiers, send a second connection instruction including a second identifier different from the first identifier to the communication device via the wireless interface using the second wireless connection, the second connection instruction being for establishing a wireless connection between the communication device and a second access point identified by the second identifier.

	Claims 2-8 and 10-11 are allowance as being dependent directly or indirectly to the independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.